            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                           JUNE CIVIL TRIAL DOCKET
                                         for
                              Judge Patrick R. Wyrick

Tuesday, June 8, 2021

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 1:30 p.m. on Wednesday,
      June 2, 2021 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.




                                    JURY DOCKET

CIV-18-901-PRW        Stanley Batton, et al.                        Matthew K. Felty
                                                                    Michael C. Felty
                                                                    Gary M. Riebschlager

                      v.

                      Wynnewood Refining Company                    J Christopher Davis
                      LLC, et al.                                   Jason Callaway
                                                                    Trevor Hughes

                      Compsource Mutual Insurance                   Adam Christensen
                      Company, as subrogee of Evans
                      Transport Company, LLC (Intervenor)




                                               1
CIV-20-187-PRW    Edmond Athletic Complex,           J. Drew Houghton
                  LLC, et al.                        Larry E. Bache Jr.
                                                     Micah B. Cartwright
                  v.

                  Arch Insurance Company             Raven M. Blevins
                                                     Sterling E. Pratt



CIV-19-1139-PRW   Kevin Williams, et al.             Daniel E. Smolen
                                                     Lauren G. Lambright
                  v.

                  Jered Biesek, et al.               Daniel K. Jones
                                                     Mehry Taremi




CIV-20-482-PRW    Tinker Federal Credit Union        J. Kevin Blaney
                                                     Justin T. Hiersche
                                                     Angela W. Ganote
                  v.

                  United States of America ex rel.   Gregory E. Van Hoey
                  Internal Revenue Service




CIV-20-737-PRW    Alesia Torres                      Jeffrey A. Wilson

                  v.

                  Account Resolution Services        Linda Ressetar
                                                     Yesha Patel




                                         2
